          Case 1:21-cv-00011-RA Document 15
                                         14 Filed 06/17/21
                                                  06/01/21 Page 1 of 1



                                           Attorneys at Law
                        45 BROADWAY, SUITE 430, NEW YORK, NEW YORK 10006
                               TEL: (212) 248-7431 FAX: (212) 901-2107
                                 WWW.NYCEMPLOYMENTATTORNEY.COM
                                    A PROFESSIONAL LIMITED LIABILITY COMPANY



                                                                        June 1, 2021


VIA ECF
Honorable Ronnie Abrams
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     David Vasquez v. Metroplus Health Plan, Inc. et al.
               Case No.: 1:21-cv-00011(RA)

Your Honor:

       I represent the Plaintiff, David Vasquez, in the above-captioned matter. I write jointly with
counsel for defense to respectfully request an adjournment of the initial pretrial conference.

        The Court has scheduled an initial pretrial conference for June 18, 2021. Per the Southern
District’s second amended standing administrative order, the Parties have been Ordered to engage
in mediation. We have conferred with our mediator and the earliest practical date we have been
able to schedule for mediation is June 30, 2021. We respectfully request that the FRCP 16
conference be adjourned until sometime after July 5, 2021, in the event mediation is unsuccessful.
We can advise the Court prior to any rescheduled Rule 16 conference of any update.

       We thank the Court for its time and courtesy.

                                                                        Respectfully submitted,


                                                                        ______/s/____________
                                                                        Steven Fingerhut

cc:    Dominique F. Sant-Fort, Esq. (Via ECF)
       Attorneys for Defendants                             Application granted. The initial pre-trial conference shall be
                                                            adjourned sine die.
                                                            No later than two weeks after the termination of mediation, the
                                                            parties shall submit a joint status report to the Court.
                                                            SO ORDERED.




                                                            ________________
                                                            Ronnie Abrams, U.S.D.J.
                                                            June 17, 2021
